                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION

                                     NO. 4:07-CR-1-BO



   UNITED STATES OF AMERICA

       v.                                                    ORDER TO SEAL

   CHINA THOMPSON




       On motion of the Defendant, China Thompson, and for good cause shown, it is hereby

ORDERED that DE 68 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 4_ day of April, 2019.
